Title: To George Washington from James Mercer, 6 September 1771
From: Mercer, James
To: Washington, George

 

Dear Sir
St James’s 6th Sept: 1771

The attachment of which you inclosed one Copy, is for not answering—it has issued not through any default of any of your officers, but for want of an answer for three months after appearance, this I understand Mr Pendleton entered for you last June Rules, not thinking it material to wait for your being summoned, it being unnecessary as you was advised of the renewal of the Suit—the consequence of this attachment, is, that the Bill may on motion the next Court be taken for ⟨confessed⟩, and the matter thereof decreed unless an Answer shall be filed by the April Court—from this you will discover, that at the worst, it will be full early for you to do any thing in this Affair when you come to the next general Court, in the mean time (next tuesday) I shall advise Mr Pendleton of the attachment being executed, that he may prepare your Answer in time.
I am now to acknowledge the receit of a former favour of yours relating to giving Security for the Interest due on my late Father’s Bond to Miss Custis—I am now fully invested with authordy to make any Ingagement on the Estate & will by mortgage of Negroes give you ample Security—as also my own Bond as a collateral Security—this I hope will be satisfactory to you—it will really be very sufficient or I wou’d not offer it, and it is all in my power as I can’t ask any person to become Security for such a Sum—I am informed by means deserving of Credit, that my Brother will be here this Month, shou’d it be so, I can promise you his Bond & mine if more acceptable than the mortgage on Slaves—besides I can assure you truly that my Father’s Estate is abundantly sufficient to pay every debt, indeed I hope to do so, without selling any thing except perishable Articles, and you may depend on this Debt not being increased, as I shall annually in April or June pay you the Interest on the first & any other Bond you may take—It but remains to return my sincere thanks for the Indulgence my Father & his little Family have met with on this occasion, assuring you I shall ever be mindfull of it & embrace every opportunity to convince you I am Dear Sir Yr most obliged & very humble Servt

Js Mercer

